DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority Documents
Certified copies of the priority documents have NOT been received. 
Response to Arguments
Applicant’s arguments, filed 9/15/2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, filed 9/15/2022, with respect to the rejections under 35 USC 102 and 103 have been fully considered and are persuasive.  The rejections under 35 USC 102 and 103 have been withdrawn. 
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to double patenting are not persuasive. Double patenting has been addressed in detail below. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 21 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 21 of copending Application No. 16/713498 (reference application). 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. It is noted the reference application has received a notice of allowance for claim 21, but at the time of this Office Action the claim has not yet issued.  Claim 21 requires the surface is treated with (meth)acrylate, this requirement is already found in the reference claim 21.  
Claim 25 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 25 of copending Application No. 16/713498 (reference application). 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. It is noted the reference application has received a notice of allowance for claim 25, but at the time of this Office Action the claim has not yet issued.  Claim 25 in both applications are identical. 
Claim 27 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 27 of copending Application No. 16/713498 (reference application). 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. It is noted the reference application has received a notice of allowance for claim 27, but at the time of this Office Action the claim has not yet issued.  Claim 27 in both applications are identical. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14-16, 18-20, 22-24 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14-16, 18-20, 22-24 and 26  of copending Application No. 16/713498 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because in the reference application claim 1, component (a) lists the genus “polyaryletherketon,” the instant application component (a) lists species within the genus.  The reference application claim 16, component (a) lists the genus “polyaryletherketon,” the instant application component (a) lists species within the genus.  The reference application claim 19, component (a) lists the genus “polyaryletherketon,” the instant application component (a) lists species within the genus.   The reference application claim 20 requires PARA, the instant application recites PARA or PBT. The reference application claim 22 requires PARA, the instant application recites PARA or PBT. The reference claim 23 recites a broader range for the energy of the actinic radiation, and the smaller range claimed in claim 23 is fully encompassed by and obvious in view of the claimed broader range of the reference application. The reference application claim 24, component (a) lists the genus “polyaryletherketon,” the instant application component (a) lists species within the genus.  The reference application claim 26 requires PARA, the instant application recites PARA or PBT.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
November 10, 2022